ORDER
This matter was before this court pursuant to an order issued to both parties to appear and show cause why the issues raised in this appeal should not be summarily resolved. After reviewing memoranda submitted by the parties and after hearing counsel in oral argument, this court con-eludes that cause has not been shown.
This court is of the opinion that Samuel Fuentes failed to present any credible or competent evidence that defense counsel did not conduct an adequate investigation or failed to arrange interviews of certain witnesses. We believe the full text of the trial justice’s decision clearly indicates that petitioner was not denied effective assistance of counsel as guaranteed by the Sixth Amendment.
The petitioner’s post-conviction appeal is denied and dismissed. The judgment appealed from is affirmed and the case is remanded to the Superior Court.